Name: Commission Regulation (EEC) No 2665/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to twine, cordage, ropes and cables, of synthetic fibres products of category 90 (order No 40.0900) originating in Hungary, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Europe
 Date Published: nan

 No L 254/50 Official Journal of the European Communities 18 . 9 . 90 COMMISSION REGULATION (EEC) No 2665/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to twine, cordage, ropes and cables, of synthetic fibres products of category 90 (order No 40.0900) originating in Hungary, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of twine, cordage, ropes and cables, of synthetic fibres, products of category 90 (order No 40.0900) originating in Hungary the relevant ceiling amounts to 36 tonnes ; whereas that ceiling was reached on 30 August 1990 by charges of imports into the Community of the products in question originating in Hungary, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Hungary, HAS ADOPTED THIS REGULATION : Article 1 As from 21 September 1990 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Hungary : Order No Category(unit) CN code Description 40.0900 90 (tonnes) 5607 41 00 5607 49 1 1 5607 49 19 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables, of synthetic fibres, plaited or not Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45.